DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 6, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “The valve assembly” in the first line of the claim 4 lacks proper antecedent basis.
The remaining claims are indefinite due to its dependency from claim 4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP-276937 (JP’937) in view of WO-2015064643 (WO’643).
Re: claim 1.  JP’937 shows in figure 8 a valve assembly shown connected to the bottom of element 4 comprising: a ring-shaped main leaf valve 26 having either one of an outer circumference or an inner circumference as a free end or particularly an outer circumference, the free end being allowed to be deflected toward both sides in an axial direction of the main leaf valve; a ring-shaped opposing portion 28 that faces the free end of the main leaf valve with a first gap 16a in a radial direction of the main leaf valve; a first sub leaf valve 311 stacked on one side of the main leaf valve 26 in the axial direction; a second sub leaf valve 321 stacked on another side of the main leaf vale in the axial direction  but is silent with regards to a first passage formed in the main leaf valve so as to extend in parallel with the first gap, the first passage being configured to be opened when the main leaf valve is deflected in a direction away from the first sub leaf valve; wherein the main leaf valve has a main through hole penetrating through the main leaf valve in the axial direction; the second sub leaf valve has a sub through hole at a position overlapping the main through hole, the sub through hole penetrating through the second sub leaf valve in the axial direction; and the first passage being formed by the main through hole and the sub through hole, and is configured to be closed by the first sub leaf valve.
WO’643 teaches in figure 2 the limitation wherein a first passage 29 is formed in a main leaf valve 24 so as to extend in parallel with a gap, the first passage being configured to be opened when the leaf valve 24 is deflected away from a first sub leaf valve 30, wherein the main leaf valve 24 has a main through hole 25 penetrating through the main leaf valve in the axial direction; a second sub leaf valve 26 has a sub through hole 27 at a position overlapping the main through hole 25 as shown in figure 2, the sub through hole 27 penetrating through the second sub leaf valve in the axial direction as shown; and the first passage 29 being formed by the main through hole 25 and the sub through hole 27, and is configured to be closed by the first sub leaf       valve 30.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the main leaf valve of JP’937 to have included the recited first passage arrangement, in view of the teachings of WO’643, in order to provide a means of modifying fluid flow to achieve certain damping characteristics depending on the particular application.      
	Re: claim 3.  JP’937 shows in figure 8 a valve assembly connected to the bottom of element 4 comprising: a ring shaped main leaf valve 26 having either one of an outer circumference or an inner circumference or particularly an outer circumference as a free end, the free end being allowed to be deflected toward both sides in an axial direction of the main leaf valve; a ring shaped opposing portion 28 that faces the free end of the main leaf valve with a first gap 16a in a radial direction of the main leaf valve; a first sub leaf valve  311 stacked on one side of the main leaf valve in the axial direction; a second sub leaf valve 321 stacked on another side of the main leaf valve in the axial direction; and a third sub leaf valve 322 stacked on the second sub leaf valve, but is silent with regards to the limitation of a first passage formed in the main leaf valve so as to extend in parallel with the first gap, the first passage being configured to be opened when the main leaf valve is deflected in a direction away from the first sub leaf valve; wherein the main leaf valve has a first main through hole, the first main through hole penetrating through the main leaf valve in the axial direction, the second sub leaf valve has a notch at a position overlapping the first main through hole, the notch penetrating through the second sub leaf valve in the axial direction, and the notch opening to a side, and the first passage is formed by the first main through hole and the notch and is configured to be closed by the first sub leaf valve, a second gap being formed by the notch between the main leaf valve and the third sub leaf valve.                                                   
WO’643 teaches in figure 2 the limitation wherein a first passage 29 is formed in the main leaf valve 24 so as to extend in parallel with the first gap, the first passage 29 being configured to be opened when the main leaf valve is deflected in a direction away from the first sub leaf valve 30; wherein the main leaf valve 24 has a first main through hole 25, the first main through hole 25 penetrating through the main leaf valve 24 in the axial direction, the second sub leaf valve 26 has a notch 27 at a position overlapping the first main through hole 25 as shown, the notch 27 penetrating through the second sub leaf valve 26 in the axial direction, and the notch 27 opening to a side, and the first passage 29 is formed by the first main through hole 25 and the notch 27 and is configured to be closed by the first sub leaf valve 30, a second gap being formed by the notch 27 between the main leaf valve 24 and the third sub leaf valve or unlabeled disc shown immediately below valve 26. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the valve of JP’937 to have included the recited first passage arrangement, in view of the teachings of WO’643, in order to provide a means of modifying fluid flow to achieve certain damping characteristics depending on the particular application.  
Re: claim 4. JP’937 shows in figure 8 the valve assembly comprising: a ring-shaped main leaf valve 26 having either one of an outer circumference or an inner circumference or particularly an outer circumference as a free end, the free end being allowed to be deflected toward both sides in an axial direction of the main leaf valve 26; a ring-shaped opposing portion 28 that faces the free end of the main leaf valve with a first gap 16a in a radial direction of the main leaf valve 26; a first sub leaf valve 311 stacked on one side of the main leaf valve in the axial direction; a second sub leaf valve 321 stacked on ether another side of the leaf valve in the axial direction; but is silent with regards to a first passage formed in the main leaf valve so as to extend in parallel with the first gap and being configured to be opened when the main leaf valve is deflected in a direction away from the first sub leaf valve; and a second passage formed in the main leaf valve so as to extend in parallel with the first gap and being configured to be opened when the main leaf valve is deflected in a direction away from the second sub leaf valve.
WO’643 teaches in figure 2 the limitation of a first passage 29 formed in the main leaf valve 24 so as to extend in parallel with the first gap and being configured to be opened when the main leaf valve 24 is deflected in a direction away from the first sub leaf valve 30; and a second passage 18 formed in the main leaf valve 24 so as to extend in parallel with the first gap and being configured to be opened when the main leaf valve 24 is deflected in a direction away from the second sub leaf valve 26.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the valve of JP’937 to have included the recited first passage arrangement, in view of the teachings of WO’643, in order to provide a means of modifying fluid flow to achieve certain damping characteristics depending on the particular application.  

Examiner notes that the combination of JP’937, in view of the teachings of WO’643, results in the second passage being configured to be opened when the main leaf valve 26 is deflected in a direction away from the second sub leaf valve 321 since the main leaf valve of JP’937 is movable in both axial directions to the same extent that the main leaf valve of the instant invention is movable in both axial directions.  
Re: claim 7.  JP’937, as modified, teaches in figure 8 of JP’937 a shock absorber comprising: a cylinder 3, a rod 4 inserted into the cylinder so as to be movable in an axial direction; and the valve assembly shown at the bottom of element 4 according to claim 1; wherein the valve assembly is configured to impart resistance to flow a liquid, the flow being generated when the cylinder 3 and the rod 4 are moved relative to each other in the axial direction.
Re: claims 8-10.  JP’937, as modified, teaches in figure 8 of JP’937 the limitation wherein the first sub leaf valve 311 is configured to deflect together with the main leaf valve 26 so as to maintain the first passage 29, as modified by the teachings of WO’643, in a closed state, when a pressure is exerted on the main leaf valve 26 in the axial direction toward the first sub leaf valve to the same extent as Applicant’s invention since the free end of the main leaf valve of JP’937 would deflect up with the first sub leaf valve following the upward deflection of the main leaf valve. 

Allowable Subject Matter
Claims 5 and 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 3/8/22 have been fully considered but they are not persuasive.  Examiner notes the submission filed 3/8/22 overcomes the 102 rejections using WO’643.  Accordingly, the 102 rejections have been withdrawn.  With regards to the 103 rejections based on JP’937 in view of WO’634, Applicant argues “neither communication hole 31 nor passage opening 25 is formed by communication hole 31 and the sub-passage 29 in WO’643”.  In response, Examiner emphasizes that first passage 29 is formed by the main through hole 25 and the sub through hole 27 as shown in figure 2 of WO’643.  Examiner also maintains that the first passage 29 is configured to be closed by the first sub leaf valve 30 as shown by leaf valve 30 covering the first passage 29 as shown in figure 2 of WO’643.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114. The examiner can normally be reached Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mmb
May 19, 2022
/MELODY M BURCH/Primary Examiner, Art Unit 3657